UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2010 Date of reporting period:February 28, 2010 Item 1. Schedule of Investments. Grubb & Ellis AGA Realty Income Fund Schedule of Investments(Unaudited) February 28, 2010 Shares Value REITS - 26.06% Real Estate - 26.06% CapLease, Inc. $ Cogdell Spencer, Inc. Hospitality Properties Trust Ramco-Gershenson Properties Trust Starwood Property Trust, Inc. Sun Communities, Inc. TOTAL REITS (Cost $1,611,813) PREFERRED STOCKS - 67.92% Real Estate - 67.92% Apartment Investment & Management Co. Series U, 7.750% Apartment Investment & Management Co. Series Y, 7.875% Ashford Hospitality Trust, Inc. Series A, 8.550% Ashford Hospitality Trust, Inc. Series D, 8.450% Associated Estates Realty Corp. Series B2, 8.700% CapLease, Inc. Series A, 8.125% CBL & Associates Properties, Inc. Series C, 7.750% CBL & Associates Properties, Inc. Series D, 7.375% Cedar Shopping Centers, Inc. Series A, 8.875% Colonial Properties Trust Series D, 8.125% Cousins Properties, Inc. Series A, 7.750% Developers Diversified Realty Corp. Series H, 7.375% Entertainment Properties Trust Series B, 7.750% Entertainment Properties Trust Series C, 5.750% Entertainment Properties Trust Series D, 7.375% Glimcher Realty Trust Series F, 8.750% Glimcher Realty Trust Series G, 8.125% HRPT Properties Trust Series D, 6.500% LaSalle Hotel Properties Series G, 7.250% Lexington Realty Trust Series D, 7.550% SL Green Realty Corp. Series D, 7.875% Sunstone Hotel Investors, Inc. Series A, 8.000% TOTAL PREFERRED STOCKS (Cost $3,616,493) Principal Amount Value SHORT TERM INVESTMENTS - 5.57% Money Market Funds - 5.57% Fidelity Institutional Money Market - Government Portfolio $ Fidelity Institutional Money Market - Money Market Portfolio TOTAL SHORT TERM INVESTMENTS (Cost $373,959) Total Investments(Cost $5,602,265) - 99.55% Other Assets in Excess of Liabilities - 0.45% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Real Estate and Rental and Leasing $- $- Accomodation and Food Services - - Finance and Insurance - - Total Equity - - Short-Term Investments - - Total Investments in Securities $- $- Disclosures about Derivative Instruments and Hedging Activities The fund did not invest in derivative securities or engage in hedging activities during the period ended February 28, 2010. Grubb & Ellis AGA U.S. Realty Fund Schedule of Investments (Unaudited) February 28, 2010 Shares Value REITS - 80.86% Real Estate - 80.86% Alexandria Real Estate Equities, Inc. $ Apartment Investment & Management Co. Associated Estates Realty Corp. AvalonBay Communities, Inc. Boston Properties, Inc. Brandywine Realty Trust CapLease, Inc. Cogdell Spencer, Inc. DiamondRock Hospitality Co. DuPont Fabros Technology Inc. Education Realty Trust, Inc. Entertainment Properties Trust Equity Residential Extra Space Storage, Inc. Felcor Lodging Tr, Inc. (a) General Growth Properties, Inc. HCP, Inc. Highwoods Properties, Inc. Host Hotels & Resorts, Inc. Pebblebrook Hotel Trust (a) ProLogis Public Storage Ramco-Gershenson Properties Trust Regency Centers Corp. Simon Property Group, Inc. Starwood Property Trust, Inc. Sun Communities, Inc. Sunstone Hotel Investors, Inc. (a) U-Store-It Trust Ventas, Inc. Vornado Realty Trust TOTAL REITS (Cost $1,611,284) COMMON STOCKS - 7.30% Real Estate - 7.30% Forestar Group, Inc. (a) Jones Lang LaSalle, Inc. Starwood Hotels & Resorts Worldwide Inc. TOTAL COMMON STOCKS (Cost $160,940) PREFERRED STOCKS - 11.54% Real Estate - 11.54% Ashford Hospitality Trust, Inc. Series D, 8.450% Glimcher Realty Trust Series G, 8.125% TOTAL PREFERRED STOCKS (Cost $220,764) Principal Amount Value SHORT TERM INVESTMENTS - 2.30% Money Market Funds - 2.30% Fidelity Institutional Money Market - Money Market Portfolio $ TOTAL SHORT TERM INVESTMENTS (Cost $47,665) Total Investments(Cost $2,040,653) - 102.00% Liabilities in Excess of Other Assets - (2.00)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Real Estate and Rental and Leasing $- $- Finance and Insurance - - Accomodation and Food Services - - Total Equity - - Short-Term Investments - - Total Investments in Securities $- $- Disclosures about Derivative Instruments and Hedging Activities The fund did not invest in derivative securities or engage in hedging activities during the period ended February 28, 2010. Grubb & Ellis AGA International Realty Fund Schedule of Investments (Unaudited) February 28, 2010 Shares Value REITS - 35.27% Australia - 11.73% CFS Retail Property Trust $ Dexus Property Group (a) Mirvac Group Westfield Group (a) France - 4.85% Unibail-Rodamco SE Germany - 1.07% Alstria Office REIT-AG Hong Kong - 2.91% Champion REIT Link REIT/The Netherlands - 5.29% Corio NV Eurocommercial Properties NV Singapore - 2.90% Parkway Life Real Estate Investment Trust United Kingdom - 6.52% British Land Co., PLC Land Securities Group PLC Segro PLC TOTAL REITS (Cost $509,877) COMMON STOCKS - 62.99% Australia - 4.36% ING Office Fund (a) Lend Lease Group (b) 0 Lend Lease Group Austria - 2.12% Conwert Immobilien Invest (a) Canada - 2.97% Genesis Land Development Corp. (a) Melcor Developments Ltd. (a) Finland - 1.77% Sponda OYJ Hong Kong - 22.67% Cheung Kong Holdings Ltd. China Resources Land Ltd. Great Eagle Holdings Ltd. Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. Renhe Commercial Holdings Co. Ltd. Shimao Property Holdings Ltd. Shun Tak Holdings Ltd. Sun Hung Kai Properties Ltd. Japan - 12.22% Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. NTT Urban Development Corp. 8 Sumitomo Realty & Development Co. Ltd. Luxembourg - 2.53% GAGFAH SA Mexico - 0.50% Corp GEO SAB de CV (a) Norway - 4.53% BWG Homes ASA (a) Norwegian Property ASA(a) Olav Thon Eiendom A/S (a) 90 Singapore - 4.65% Allgreen Properties Ltd. CapitaLand Ltd. City Developments Ltd. Sweden - 2.89% Castellum AB Hufvudstaden AB United Kingdom - 1.78% Bellway PLC Safestore Holdings PLC TOTAL COMMON STOCKS (Cost $923,733) Principal Amount Value SHORT TERM INVESTMENTS - 6.47% Money Market Funds - 6.47% Fidelity Institutional Money Market - Government Portfolio $ Fidelity Institutional Money Market - Money Market Portfolio TOTAL SHORT TERM INVESTMENTS (Cost $98,368) Total Investments(Cost $1,531,978) - 104.73% Liabilities in Excess of Other Assets - (4.73)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Right The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Real Estate and Rental and Leasing $- $- Construction - - Finance and Insurance - - Transportation and Warehousing - - Management of Companies and Enterprises - - Retail Trade - - Total Equity - - Short-Term Investments - - Total Investments in Securities $- $- Disclosures about Derivative Instruments and Hedging Activities The fund did not invest in derivative securities or engage in hedging activities during the period ended February 28, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Professional Managers By/s/ Joseph Neuberger Joseph Neuberger, President DateApril 14, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Joseph Neuberger Joseph Neuberger, President DateApril 14, 2010 By/s/ John Buckel John Buckel, Treasurer Date April 14, 2010
